DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 6 are pending.  Claims 1, 3, and 5 were amended.  Claim 6 is new.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Goodman et al., US 2012/0316796 (hereinafter 'Goodman') in view of Carter, US 5477730 (hereinafter 'Carter') 

claim 1: Goodman teaches a vibration analyzer ([0011]: discloses a handheld measurement tool that is used to determine if bearings have faults) comprising: 
	 a vibration sensor configured to detect a vibration of a machine component ([Fig 3A, 0043]: discloses an ultrasonic transducer (16) as part of a control module, or alternatively in direct acoustic contact with a device, “e.g., motor housing bearings”, ); 
	and at least one hardware processor ([Fig 4, 0049]: front end CPU 40 and main CPU 60) configured to implement: 
		analyzing the vibration of the machine component ([Fig 1, 0031]: discloses acquiring an ultrasonic signal from a bearing under test and then performing an analysis of the signal, where the Examiner interprets the ultrasonic signal is generated by vibrations of the bearing), 
		controlling performance of an operation on a basis of a first signal received from an information terminal ([Fig 3A, 0036, 0041, 0049]: discloses a “display device” which can be a standalone spectrum analyzer, a PDA, or a smart phone, so the Examiner interprets the information terminal as a smart phone that sends commands to the vibration analyzer), and 
		controlling transmission of a second signal, obtained as a result of the operation, to the information terminal ([0049]: discloses sending an audio signal WAV from the front end CPU to the main CPU), 
		wherein analyzing the vibration of the machine component comprises: 
			 extracting a predetermined frequency band from a waveform of the vibration ([0028]: discloses defining frequency ranges that are of interest); and 

			wherein the spectrum data comprises a frequency spectrum of the waveform in the predetermined frequency band ([0028]: discloses defining frequency ranges that are of interest, which the Examiner interprets as the data ranges that are analyzed once an FFT has been performed on the waveform data), and 
			wherein the at least one hardware processor is further configured to control transmission of the spectrum data, comprising the frequency spectrum, to the information terminal ([0058]: discloses the creation of images on the LCD screen 20, which the Examiner interprets as being based on the spectrum data sent to the information terminal by the main CPU).

Goodman is silent with respect to 
a filter processing unit including a high-pass filter and an anti-alias filter and configured to extract a predetermined frequency band from a waveform of a vibration signal as the first signal detected by the vibration sensor.

Carter discloses an apparatus for testing the condition of rolling bearing elements ([Col 1, lines 62 – 66]) that includes 
a filter processing unit including a high-pass filter and an anti-alias filter and configured to extract a predetermined frequency band from a waveform of a vibration signal ([col 3, lines 56 – 59, Fig 1A]): discloses a band-pass filter 14 that acquires a 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Goodman in view of Carter to remove interference from frequency component above the range of frequencies being analyzed by the vibration monitoring system ([col 2, lines 1 – 8]).

Regarding claim 2: Goodman in view of Kiviniemi teaches the vibration analyzer according to claim 1, as discussed above, wherein the vibration analyzer is a wireless type vibration analyzer ([0058]: discloses the use of Wi-Fi or Bluetooth “to connect with any wirelessly equipped stand-alone information recording device”).

Regarding claim 6: Goodman in view of Carter teaches the vibration analyzer according to claim 1, as discussed above, wherein 
the operation comprises analyzing the vibration of the machine component (Goodman: [0011]: discloses analyzing ultrasonic frequencies to determine a bearing fault), and wherein 
the at least one hardware processor is further configured to receive the first signal from the information terminal (Goodman: [Fig 3A, 0036, 0041, 0049]: discloses a “display device” which can be a standalone spectrum analyzer, a PDA, or a smart .


Claims 3 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Goodman in view of Carter in view of Kiviniemi et al., US 2014/0257714 (hereinafter 'Kiviniemi'). 

Regarding claim 3: Goodman teaches a machine component diagnosis system comprising: 
a vibration analyzer ([0011]: discloses a handheld measurement tool that is used to determine if bearings have faults); and 
an information terminal ([Fig 3A, 0036, 0041, 0049]: discloses a “display device” which can be a standalone spectrum analyzer, a PDA, or a smart phone, so the Examiner interprets the information terminal as a smart phone that sends commands to the vibration analyzer), 
wherein the vibration analyzer comprises:
	a vibration sensor configured to detect a vibration of a machine component ([Fig 3A, 0043]: discloses an ultrasonic transducer (16) as part of a control module, or alternatively in direct acoustic contact with a device, “e.g., motor housing bearings”); and
		at least one hardware processor ([Fig 4, 0049]: front end CPU 40 and main CPU 60) configured to implement: 

			controlling performance of an operation on a basis of a first signal received from an information terminal ([Fig 3A, 0036, 0041, 0049]: discloses the front end CPU 40 performs operations based on commands from the main CPU 60.  The information terminal a standalone spectrum analyzer, PDA or smart phone, which the Examiner interprets as equivalent to an information terminal, that sends commands to the front end CPU), and 
			controlling transmission of a second signal, obtained as a result of the operation, to the information terminal ([0049]: discloses sending an audio signal WAV from the front end CPU to the main CPU), 
			wherein analyzing the vibration of the machine component comprises: 
				extracting a predetermined frequency band from a waveform of the vibration ([0028]: discloses defining frequency ranges that are of interest); and 
				obtaining spectrum data from the waveform in the predetermined frequency band ([0050]: discloses performing an FFT on the acquired signal to generate a frequency spectrum), 
			wherein the spectrum data comprises a frequency spectrum of the waveform in the predetermined frequency band ([0028]: discloses defining frequency 
			wherein the at least one hardware processor is further configured to control transmission of the spectrum data, comprising the frequency spectrum, to the information terminal ([0058]: discloses the creation of images on the LCD screen 20, which the Examiner interprets as being based on the spectrum data sent to the information terminal by the main CPU),
	wherein the information terminal comprises a display unit ([0028; Fig 1]: LCD screen 20);
wherein the information terminal is configured to transmit the first signal to the vibration analyzer ([0049]: discloses that the main CPU 60 sends detailed instructions to the front end CPU 40, where the Examiner interprets the instructions as equivalent to a signal) and to receive the second signal from the vibration analyzer ([0049]: discloses sending an audio signal WAV from the front end CPU to the main CPU), 
wherein the information terminal comprises at least one second hardware processor ([Fig 3A, 0041, 0049]: main CPU 60),  configured to implement control of: 
		the display unit to output a diagnosis result of diagnosing the abnormality ([0058]: discloses the creation of images on the LCD screen 20).

Goodman is silent with respect to
	comparing a frequency component, from the waveform, to a value corresponding to a predetermined frequency component that is predetermined to be generated by the machine component in a damaged state,

	a filter processing unit configured to extract the predetermined frequency band from the waveform of the vibration signal of the machine component.

Carter discloses an apparatus for testing the condition of rolling bearing elements ([Col 1, lines 62 – 66]) that includes 
a filter processing unit configured to extract the predetermined frequency band from the waveform of the vibration signal of the machine component ([col 3, lines 56 – 59, Fig 1A]): discloses a band-pass filter 14 that acquires a signal from a transducer, then passes the signal through a high-pass filter and next through a low-pass, anti-aliasing filter to generate a band-pass filtered version of the signal from the transducer). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Goodman in view of Carter to remove interference from frequency component above the range of frequencies being analyzed by the vibration monitoring system ([col 2, lines 1 – 8]).

Kiviniemi discloses a system for monitoring vibrations related to bearings contained within a machine component ([Abstract]) that includes:
	comparing a frequency component, from the waveform, to a value corresponding to a predetermined frequency component that is predetermined to be generated by the machine component in a damaged state ([0029, 0060 - 0063]: discloses comparing 
	diagnosing an abnormality of the machine component as a result of comparing the analyzed frequency component to the value ([0031]: discloses determining a variety of faults based on the comparison between observed spikes and reference values, including “a fault in the outer roller path of a bearing, a fault in the inner roller path of a bearing, a fault in the roller element of a bearing, a fault in the holder of roller elements of a bearing, a mechanical resonance, a fault in teeth of a gearwheel, or a loose fit.”).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Goodman in view of Carter in view of Kiviniemi to incorporate a matching process that depends of defined features of the frequency spectrum, which would make determining a match more efficient by considering fewer, but more significant, data points.

Regarding claim 4: Goodman in view of Carter in view of Kiviniemi teaches the machine component diagnosis system according to claim 3, as discussed above, 
wherein the information terminal further comprises a database (Goodman: [0057]: discloses storage of spectrum data on SD memory cards).

Goodman in view of Carter is silent with respect to 
wherein the database comprises the value and a plurality of other values, and 


Kiviniemi discloses a system for monitoring vibrations related to bearings contained within a machine component ([Abstract]) that includes:
wherein the database comprises the value and a plurality of other values ([Fig 1, 0030]: discloses reference values that are stored in an external memory device 102, which is similar in function to the database disclosed by Goodman), and 
wherein the other values respectively correspond to other predetermined frequency components that are predetermined to be generated by other machine components in other damaged states ([0029, 0031]: discloses searching for spikes on pre-determined frequencies related to a list of possible failures, including faults in elements of a bearing).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Goodman in view of Carter in view of Kiviniemi to extend the diagnosis from a single machine part defined by user input to a incorporate a set of parts defined by a library of known machine components.  This would ease the task of the operator, by reducing the possibility of mistakes while inputting data defining the bearing, and allow the user to more easily diagnose a set of disparate machines.

claim 5: Goodman in view of Carter in view of Kiviniemi teaches the machine component diagnosis system according to claim 4, as discussed above, wherein the machine component is a bearing, wherein the predetermined frequency component that is predetermined to be generated by at least one of an inner ring, an outer ring, a rolling element and a cage of the bearing (Goodman: [0028]: discloses a database of bearing faults including “(1) an outer race defect, (2) an inner race defect, (3) a ball defect and (4) a bearing cage defect”).


Response to Arguments
35 USC §112 
Applicant’s amendments with respect to claim 3 have been fully considered and resolve the issue of indefiniteness.  The rejection of 24 June 2021 has been withdrawn. 

35 USC §102 and §103
Applicant’s arguments with respect to claims 1 and 3 have been considered but are moot in view of the new ground(s) of rejection as necessitated by applicant's amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Brent A. Fairbanks/Primary Examiner, Art Unit 2862